Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 7/14/2022. Claims 1-20 are pending in the application and have been examined. Claims 1-2, 8, 15-17 and 19-20 have been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 10-12 filed on 7/14/2022, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Filsfils et al. Publication No. US 2019/0007305 A1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. Publication No. US 2017/0104676 A1 (Patel hereinafter) in view of Filsfils et al. Publication No. US 2019/0007305 A1 (Filsfils hereinafter).

Regarding claim 1,
Patel teaches a route reflector (Para 0011 and Fig. 1 - a route reflector 130), comprising: one or more memories; and one or more processors to:
receive an advertisement communication from a network device of a network associated with the route reflector (Para 0013 - Route reflector 130 receives BGP messages from one or more client routers 110, over peer connections 150).
identify, in the advertisement communication, information identifying […] an algorithm that is supported by the network device (Para 0013 - The BGP messages include client router information, such as client router attributes and path attributes (e.g., IGP metrics/path costs) associated with client routers 110).
determine, based on the information identifying the […] algorithm that is supported by the network device, a set of routing paths associated with the algorithm […] (Para 0015 - Route reflector 130 uses the BGP best path selection algorithm (referred to more simply as the “BGP algorithm”) to determine or select a best path among the candidate paths leading to the destination address).
update a data structure to include routing path information that indicates the set of routing paths associated with the algorithm (Para 0060 - The memory 656 of the route reflector may store data 660 used and generated by logic 658, such as router attributes, such as IGP metrics, determined best paths).
transmit a routing communication that includes routing information associated with the routing path information to the network device (Para 0012 - the route reflector disseminates the best paths as forwarding paths to the routers in each IGP area. Routers may install the best paths in their IP forwarding tables, which are used to make packet forwarding decisions; and Para 0015 - route reflector 130 may determine an optimally customized best path for each client router 110, and announces the customized best path to each client router 110).
Patel does not explicitly disclose
identify, in the advertisement communication, information identifying a plurality of flex-algorithms that are supported by the network device.
determine, based on the information identifying the plurality of flex-algorithms that are supported by the network device, a set of routing paths associated with a flex-algorithm of the plurality of flex-algorithms.
update a data structure to include routing path information that indicates the set of routing paths associated with the flex-algorithm.
However, Filsfils teaches:
identify, in the advertisement communication, information identifying a plurality of flex-algorithms that are supported by the network device (Para 0015, 0017 - network nodes advertise the routing criteria that the network nodes support. For example, the advertised information may include the network node N1 supports algorithm (Alg) x, the network node N2 supports Alg.s x and y, the network node N3 supports Alg.s x and z, the network node N4 supports Alg.s x and y, the network node N5 supports Alg.s x, y and z, the network node N6 supports Alg.s y and z, the network node N7 supports Alg z, the network node N8 support Alg.s x and z, the network node N9 supports Alg.s x and z).
determine, based on the information identifying the plurality of flex-algorithms that are supported by the network device, a set of routing paths associated with a flex-algorithm of the plurality of flex-algorithms (Para 0023 - the controller identifies that network nodes N1, N2, N3, N4, N5, N8 and N9 support Alg x, so the controller may determine a set of routing paths associated with the Alg x of the plurality of flex-algorithms x, y and z. For example, based on the received advertisement information, the controller may determine two different paths associated with the Alg x: a first path N1-N2-N5-N9 (fig. 1E) and a second path N1-N2-N3-N5-N9 (fig. 1F)).
update a data structure to include routing path information that indicates the set of routing paths associated with the flex-algorithm (Para 0019 - the controller pushes the forwarding entries to the network nodes after determining that the network nodes are on a selected route for transporting data packets, so the network nodes may receive and update forwarding entries associated to the flex-algorithm that is supported by the nodes for transporting data packets).
Patel and Filsfils are analogous art because they are from a similar field of endeavor in the optimal route reflector techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packets (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 2, the route reflector of claim 1,
Patel teaches:
determine a link topology of the network, wherein the link topology indicates, for a link between network devices of the network, a set of metrics associated with the link (Para 0052 and Fig. 5 - Topology 500 includes a cloud-based route reflector 502, also referred to as a virtual router reflector (vRR), configured similarly to route reflector 130. Topology 500 also includes client routers R1-R4, PE1, and PE2 that have established radial BGP peer connections (not shown in FIG. 5) with route reflector vRR. Route reflector vRR and client routers R1-R4, PE1, and PE2 are interconnected by network links 510 traversed by packets traversing network 500 toward a destination address prefix 6/8. In the example of FIG. 5, each link 510 is associated with a respective path cost or IGP metric of 10).
Patel does not explicitly disclose
identify, based on the information identifying the plurality of flex-algorithms that are supported by the network device, the flex-algorithm of the plurality of flex-algorithms.
determine, using the flex-algorithm and based on the link topology of the network, the set of routing paths.
However, Filsfils teaches:
identify, based on the information identifying the plurality of flex-algorithms that are supported by the network device, the flex-algorithm of the plurality of flex-algorithms (Para 0023 - the controller identifies that network nodes N1, N2, N3, N4, N5, N8 and N9 support Alg x, so the controller may determine a set of routing paths associated with the Alg x of the plurality of flex-algorithms x, y and z.)
determine, using the flex-algorithm and based on the link topology of the network, the set of routing paths (Para 0022-0024 and Fig. 1E-F – base on the Alg x and link metrics (fastest and affinity red) information, the controller may determine two different paths associated with the Alg x: a first path N1-N2-N5-N9 (fastest) and a second path N1-N2-N3-N5-N9 (affinity red)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).

Regarding claim 3, the route reflector of claim 2,
Patel teaches wherein the set of metrics associated with the link comprises at least one of:
an interior gateway protocol (IGP) metric associated with the link; a traffic engineering metric associated with the link (Para 0013 - The BGP messages include client router information, such as client router attributes and path attributes (e.g., IGP metrics/path costs) associated with client routers 110. This information is used by route reflector 130 to determine/select best paths in AS network 100); a latency metric associated with the link; or a delay metric associated with the link.


Regarding claim 4, the route reflector of claim 1,
Patel teaches wherein the one or more processors, when updating the data structure, are to:
cause the data structure to include an entry that indicates at least one of: the network device; the flex-algorithm; another network device of the network; a particular routing path, of a set of routing paths associated with the flex- algorithm, from the network device to the other network device; or a cost metric value associated with the particular routing path (Para 0054 - the path cost to router PE2 is 20 (i.e., 10+10, traversing links 510(5) and 510(4)) while the path cost to router PE1 is 30 (10+10+10, traversing links 510(5), 510(6), and 510(1)).

Regarding claim 5, the route reflector of claim 1,
Patel does not explicitly disclose

wherein a routing path, of the set of routing paths associated with the flex-algorithm, indicates one or more hops for routing a packet from the network device to another network device in the network.

However, Filsfils teaches:
wherein a routing path, of the set of routing paths associated with the flex-algorithm, indicates one or more hops for routing a packet from the network device to another network device in the network (Para 0023 - the controller identifies that network nodes N1, N2, N3, N4, N5, N8 and N9 support Alg x, so the controller may determine a set of routing paths associated with the Alg x of the plurality of flex-algorithms x, y and z. For example, based on the received advertisement information, the controller may determine two different paths from N1 to N9 associated with the Alg x: a first path N1-N2-N5-N9 that includes two hops N2 and N5 (fig. 1E)  and a second path N1-N2-N3-N5-N9 that includes three hops N2, N3 and N5 (fig. 1F)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packets (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1- 29 -DOCS 123144-014UT1/2670836.1

Regarding claim 6, the route reflector of claim 1,
Patel does not explicitly disclose

wherein the routing information indicates, for a routing path, of the set of routing paths associated with the flex-algorithm, at least one of: the network device; the flex-algorithm; a routing destination address; or a destination network device in the network.

However, Filsfils teaches:
wherein the routing information indicates, for a routing path, of the set of routing paths associated with the flex-algorithm, at least one of: the network device; the flex-algorithm; a routing destination address; or a destination network device in the network (Para 0019 - the controller pushes the forwarding entries to the network nodes after determining that the network nodes are on a selected route for transporting data packets, so the network nodes may receive and update forwarding entries associated to the flex-algorithm that is supported by the nodes for transporting data packets).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 7, the route reflector of claim 6,
Patel teaches
wherein the destination network device is associated with the routing destination address (Para 0015 - Route reflector 130 uses the BGP best path selection algorithm (referred to more simply as the “BGP algorithm”) to determine or select a best path among the candidate paths leading to the destination address).

Regarding claim 8,
Patel teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a route reflector (Para 0011 and Fig. 1 - a route reflector 130), cause the route reflector to:
identify information identifying […] an algorithm that is supported by a network device (Para 0013 - The BGP messages include client router information, such as client router attributes and path attributes (e.g., IGP metrics/path costs) associated with client routers 110).
determine, based on the information identifying the […] algorithm that is supported by the network device, a set of routing paths associated with an algorithm […] (Para 0015 - Route reflector 130 uses the BGP best path selection algorithm (referred to more simply as the “BGP algorithm”) to determine or select a best path among the candidate paths leading to the destination address).
send, to the network device, a routing communication that includes routing information that is based on the set of routing paths associated with the algorithm (Para 0012 - the route reflector disseminates the best paths as forwarding paths to the routers in each IGP area. Routers may install the best paths in their IP forwarding tables, which are used to make packet forwarding decisions; and Para 0015 - route reflector 130 may determine an optimally customized best path for each client router 110, and announces the customized best path to each client router 110).
Patel does not explicitly disclose
identify information identifying a plurality of flex-algorithms that are supported by a network device.
determine, based on the information identifying the plurality of flex-algorithms that are supported by the network device, a set of routing paths associated with a flex- algorithm of the plurality of flex-algorithms.
send, to the network device, a routing communication that includes routing information that is based on the set of routing paths associated with the flex-algorithm.
However, Filsfils teaches:
identify information identifying a plurality of flex-algorithms that are supported by a network device (Para 0015, 0017 - network nodes advertise the routing criteria that the network nodes support. For example, the advertised information may include the network node N1 supports algorithm (Alg) x, the network node N2 supports Alg.s x and y, the network node N3 supports Alg.s x and z, the network node N4 supports Alg.s x and y, the network node N5 supports Alg.s x, y and z, the network node N6 supports Alg.s y and z, the network node N7 supports Alg z, the network node N8 support Alg.s x and z, the network node N9 supports Alg.s x and z).
determine, based on the information identifying the plurality of flex-algorithms that are supported by the network device, a set of routing paths associated with a flex- algorithm of the plurality of flex-algorithms (Para 0023 - the controller identifies that network nodes N1, N2, N3, N4, N5, N8 and N9 support Alg x, so the controller may determine a set of routing paths associated with the Alg x of the plurality of flex-algorithms x, y and z. For example, based on the received advertisement information, the controller may determine two different paths associated with the Alg x: a first path N1-N2-N5-N9 (fig. 1E) and a second path N1-N2-N3-N5-N9 (fig. 1F)).
send, to the network device, a routing communication that includes routing information that is based on the set of routing paths associated with the flex-algorithm (Para 0019 - the controller pushes the forwarding entries to the network nodes after determining that the network nodes are on a selected route for transporting data packets).
Patel and Filsfils are analogous art because they are from a similar field of endeavor in the optimal route reflector techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 9, the non-transitory computer-readable medium of claim 8,
Patel does not explicitly disclose

wherein the one or more instructions, when executed by the one or more processors, further cause the route reflector to: update a data structure to include routing path information that indicates the set of routing paths associated with the flex-algorithm.

However, Filsfils teaches:
wherein the one or more instructions, when executed by the one or more processors, further cause the route reflector to: update a data structure to include routing path information that indicates the set of routing paths associated with the flex-algorithm (Para 0019 - the controller pushes the forwarding entries to the network nodes after determining that the network nodes are on a selected route for transporting data packets, so the network nodes may receive and update forwarding entries associated to the flex-algorithm that is supported by the nodes for transporting data packets).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 10, the non-transitory computer-readable medium of claim 8,
Patel does not explicitly disclose

wherein transmitting the routing communication to the network device causes the network device to transmit a packet to another network device based on a routing path, of the set of routing paths, associated with the flex-algorithm.

However, Filsfils teaches:
wherein transmitting the routing communication to the network device causes the network device to transmit a packet to another network device based on a routing path, of the set of routing paths, associated with the flex-algorithm (Para 0035 - forwarding entries are sent to and installed at the network nodes by the controller, wherein the nodes may receive and transmit received packets based on the forwarding entries information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 11, the non-transitory computer-readable medium of claim 8,
Patel does not explicitly disclose 

wherein the flex-algorithm is a latency metric flex-algorithm, wherein the one or more instructions, that cause the route reflector to determine the set of routing paths associated with the flex-algorithm, cause the route reflector to:
determine a link topology of the network, wherein the link topology indicates, for a link between network devices of the network, a latency metric associated with the link.
determine, using the flex-algorithm and based on the link topology of the network, the set of routing paths associated with the flex-algorithm.

However, Filsfils teaches 

wherein the flex-algorithm is a latency metric flex-algorithm (Para 0044 - a flexible algorithm K is defined as a particular target metric (e.g., an IGP metric, a TE metric, or other network performance metrics such as latency)), wherein the one or more instructions, that cause the route reflector to determine the set of routing paths associated with the flex-algorithm, cause the route reflector to:
determine a link topology of the network, wherein the link topology indicates, for a link between network devices of the network, a latency metric associated with the link; determine, using the flex-algorithm and based on the link topology of the network, the set of routing paths associated with the flex-algorithm (Para 0022-0024 and Fig. 1E-F – base on the Alg x and link metrics (fastest and affinity red) information, the controller may determine two different paths associated with the Alg x: a first path N1-N2-N5-N9 (fastest) and a second path N1-N2-N3-N5-N9 (affinity red)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 12, the non-transitory computer-readable medium of claim 8,
Patel does not explicitly disclose 

wherein the flex-algorithm is a traffic engineering (TE) metric flex-algorithm, wherein the one or more instructions, that cause the route reflector to determine the set of routing paths associated with the flex-algorithm, cause the route reflector to:

determine a link topology of the network, wherein the link topology indicates, for a link between network devices of the network, a TE metric associated with the link and determine, using the flex-algorithm and based on the link topology of the network, the set of routing paths associated with the flex-algorithm.

However, Filsfils teaches: 

wherein the flex-algorithm is a traffic engineering (TE) metric flex-algorithm (Para 0044 - a flexible algorithm K is defined as a particular target metric (e.g., an IGP metric, a TE metric, or other network performance metrics such as latency)), wherein the one or more instructions, that cause the route reflector to determine the set of routing paths associated with the flex-algorithm, cause the route reflector to: determine a link topology of the network, wherein the link topology indicates, for a link between network devices of the network, a TE metric associated with the link and determine, using the flex-algorithm and based on the link topology of the network, the set of routing paths associated with the flex-algorithm (Para 0022-0024 and Fig. 1E-F – base on the Alg x and link metrics (fastest and affinity red) information, the controller may determine two different paths associated with the Alg x: a first path N1-N2-N5-N9 (fastest) and a second path N1-N2-N3-N5-N9 (affinity red)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 13, the non-transitory computer-readable medium of claim 8,
Patel does not explicitly disclose

wherein the flex-algorithm is a delay metric flex-algorithm, wherein the one or more instructions, that cause the route reflector to determine the set of routing paths associated with the flex-algorithm, cause the route reflector to:

determine a link topology of the network, wherein the link topology indicates, for a link between network devices of the network, a delay metric associated with the link.

determine, using the flex-algorithm and based on the link topology of the network, the set of routing paths associated with the flex-algorithm.

However, Filsfils teaches:

wherein the flex-algorithm is a delay metric flex-algorithm (Para 0044 - a flexible algorithm K is defined as controlling (e.g., reducing, for example, minimizing) a particular target metric (e.g., an IGP metric, a TE metric, or other network performance metrics such as latency)), wherein the one or more instructions, that cause the route reflector to determine the set of routing paths associated with the flex-algorithm, cause the route reflector to: determine a link topology of the network, wherein the link topology indicates, for a link between network devices of the network, a delay metric associated with the link and determine, using the flex-algorithm and based on the link topology of the network, the set of routing paths associated with the flex-algorithm. (Para 0032 - picking the Flex Algorithm Prefix-SID corresponding to a definition that optimizes on the delay metric enables the PCE/controller to build an end to end low latency path across IGP domains with minimal Prefix-SIDs in the SID list).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 14,
Claim 14 is analyzed and interpreted as a non-transitory computer-readable medium of claim 5.



Regarding claim 15,
Patel teaches a method, comprising:
identifying, by a network device of a network, […] an algorithm that is supported by the network device; generating, by the network device, an advertisement communication that includes information identifying the […] algorithm that is supported by the network device; sending, by the network device, the advertisement communication to a route reflector of the network (Para 0013 - Route reflector 130 receives BGP messages from client routers 110, over peer connections 150. The BGP messages include client router information, such as client router attributes and path attributes (e.g., IGP metrics/path costs) associated with client routers 110, including the IGP reachability/routing information).
receiving, by the network device and from the route reflector, a routing communication that includes routing information associated with the […] algorithm (Para 0012 - the route reflector disseminates the best paths as forwarding paths to the routers in each IGP area; and Para 0015 - route reflector 130 may determine an optimally customized best path for each client router 110, and announces the customized best path to each client router 110).
performing, by the network device and based on the routing information, one or more actions associated with routing traffic (Para 0012 - Routers may install the best paths in their IP forwarding tables, which are used to make packet forwarding decisions)
Patel does not explicitly disclose
identifying, by a network device of a network, a plurality of flex-algorithms that are supported by the network device.
generating, by the network device, an advertisement communication that includes information identifying the plurality of flex-algorithms that are supported by the network device.
receiving, by the network device and from the route reflector, a routing communication that includes routing information associated with the plurality of flex-algorithms.
However, Filsfils teaches:
identifying, by a network device of a network, a plurality of flex-algorithms that are supported by the network device; generating, by the network device, an advertisement communication that includes information identifying the plurality of flex-algorithms that are supported by the network device (Para 0015, 0017 - network nodes advertise the routing criteria that the network nodes support. For example, the advertised information may include the network node N1 supports algorithm (Alg) x, the network node N2 supports Alg.s x and y, the network node N3 supports Alg.s x and z, the network node N4 supports Alg.s x and y, the network node N5 supports Alg.s x, y and z, the network node N6 supports Alg.s y and z, the network node N7 supports Alg z, the network node N8 support Alg.s x and z, the network node N9 supports Alg.s x and z).
receiving, by the network device and from the route reflector, a routing communication that includes routing information associated with the one or more flex-algorithms (Para 0019 - the controller pushes the forwarding entries to the network nodes after determining that the network nodes are on a selected route for transporting data packets, so the network nodes may receive forwarding entries associated to the flex-algorithm that is supported by the nodes for transporting data packets).
Patel and Filsfils are analogous art because they are from a similar field of endeavor in the optimal route reflector techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).


Regarding claim 16,
Claim 16 is analyzed and interpreted as a method of claim 4.
- 29 -DOCS 123144-014UT1/2670836.1- 29 -DOCS 123144-014UT1/2670836.1
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 17, the method of claim 15,
Patel does not explicitly disclose: wherein performing the one or more actions comprises:
identifying a particular flex-algorithm, of the plurality of flex-algorithms, that is associated with routing a packet to a routing destination address; determining, based on the routing information and the particular flex-algorithm, a destination network device; and causing the packet to be transmitted to the destination network device.
However, Filsfils teaches: wherein performing the one or more actions comprises:
identifying a particular flex-algorithm, of the plurality of flex-algorithms, that is associated with routing a packet to a routing destination address; determining, based on the routing information and the particular flex-algorithm, a destination network device; and causing the packet to be transmitted to the destination network device (Para 0022 - FIG. 1E illustrates a route which includes network nodes that support Alg x. As illustrated in FIG. 1E, the route includes network nodes N1, N2, N5 and N9, and communication links L1, L2, L6, L14 and L19. In operation, the network node N1 receives the set of data packets 100. Since the set of data packets 100 are labeled with 16,009, in accordance with the forwarding entries installed at network node N1, network node N1 forwards the set of data packets 100 to network node N2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1

Regarding claim 18,
Claim 18 is analyzed and interpreted as a method of claim 7.


Regarding claim 19, the method of claim 15,
Patel does not explicitly disclose: wherein performing the one or more actions comprises:
identifying a first flex-algorithm, of the plurality of flex-algorithms, that is associated with routing a first packet to a routing destination address.
identifying, based on the routing information and the first flex-algorithm, a first destination network device associated with the routing destination address.
causing the first packet to be transmitted to the first destination network device.
identifying a second flex-algorithm, of the plurality of flex-algorithms, that is associated with routing a second packet to the routing destination address.
identifying, based on the routing information and the second flex-algorithm, a second destination network device associated with the routing destination address.
causing the second packet to be transmitted to the second network destination device.
However, Filsfils teaches: wherein performing the one or more actions comprises:
identifying a first flex-algorithm, of the plurality of flex-algorithms, that is associated with routing a first packet to a routing destination address; identifying, based on the routing information and the first flex-algorithm, a first destination network device associated with the routing destination address; and causing the first packet to be transmitted to the first destination network device (Para 0021-0022 and Fig. 1E – the network obtains a request to transmit a set of data packets 100 from client device A to client device B. In the example of FIG. 1E, the set of data packets are labeled with a MPLS (multiprotocol label switching) label of 16,009. The MPLS label of 16,009 indicates that the set of data packets are to be transmitted in accordance with Alg x because 16,009 is the SID for Alg x at network node N9. So, the data packets 100 are transmitted via path N1-N2-N5-N9).
identifying a second flex-algorithm, of the plurality of flex-algorithms, that is associated with routing a second packet to the routing destination address; identifying, based on the routing information and the second flex-algorithm, a second destination network device associated with the routing destination address; and causing the second packet to be transmitted to the second network destination device (Para 0025 – if the set of data packets 100 correspond to messaging, then the routing criterion for the set of data packets 100 is set to Alg y; and Para 0016 and Fig. 1D  - data packets that are to be routed in accordance with Alg y are transmitted along a route that includes network node N4, and not network node N1, So, the data packets 100 are transmitted via path N4-N5-N9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1

Regarding claim 20, the method of claim 15,
Patel does not explicitly disclose: 
wherein the plurality of flex-algorithms include at least one of: an interior gateway protocol (IGP) metric flex-algorithm; a traffic engineering (TE) metric flex-algorithm; a latency metric flex-algorithm; or a delay metric flex-algorithm.
However, Filsfils teaches: wherein performing the one or more actions comprises:
wherein the plurality of flex-algorithms include at least one of: an interior gateway protocol (IGP) metric flex-algorithm; a traffic engineering (TE) metric flex-algorithm; a latency metric flex-algorithm; or a delay metric flex-algorithm (Para 0044 - a flexible algorithm K is defined as controlling (e.g., reducing, for example, minimizing) a particular target metric (e.g., an IGP metric, a TE metric, or other network performance metrics such as latency)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the teachings of Filsfils. The motivation for doing so is to enable malleable routing for data packet (Filsfils, Para 0002).
- 29 -DOCS 123144-014UT1/2670836.1
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445